***********
The Full Commission has reviewed the prior Decision and Order based upon the record of the proceedings before Deputy Commissioner Ledford. The appealing party has not shown good grounds to reconsider the evidence, receive further evidence, rehear the parties or their representatives, or amend the Decision and Order.
                               ***********
Based upon the competent evidence of record, the Full Commission adopts the findings of fact found by the Deputy Commissioner as follows:
 FINDINGS OF FACT
1. Plaintiff is incarcerated in the North Carolina Department of Correction. He is currently housed at the Cleveland County Unit in Shelby, North Carolina.
2. On November 27, 2000, plaintiff was seen by Dr. Murphy at Odom Correctional Institution. Plaintiff complained of right shoulder and arm pain and weakness. Dr. Murphy attempted to examine plaintiff, but plaintiff would not fully cooperate.
3. Plaintiff complained that Dr. Murphy would not give him pain medications. However, plaintiff's medical records show that Dr. Murphy examined plaintiff as best he could, given plaintiff's lack of cooperation. Dr. Murphy found that plaintiff did not have a true injury. He prescribed the treatment he deemed appropriate, discontinuing plaintiff's Flexeril and prescribing Relafin. There is no evidence that Dr. Murphy violated the standard of medical care in his treatment of plaintiff.
                               ***********
Based upon the foregoing findings of fact, the Full Commission concludes the following:
 CONCLUSION OF LAW
Plaintiff failed to prove that he was injured on or about November 27, 2000 by any negligence by Dr. Murphy or any of the medical staff or other employees of defendant. Therefore, plaintiff's claim must be denied pursuant to N.C. Gen. Stat. § 143-291 et seq.
                               ***********
Based upon the foregoing stipulations, findings of fact and conclusions of law, the Full Commission affirms the Order of the Deputy Commissioner and enters the following:
 ORDER
1. IT IS HEREBY ORDERED THAT plaintiff's action is DISMISSED WITH PREJUDICE.
2. Each side shall bear its own costs.
This the 14th day of October 2002.
                                  S/______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
CONCURRING:
  S/____________ BUCK LATTIMORE CHAIRMAN
  S/_____________ THOMAS J. BOLCH COMMISSIONER